DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction
Applicant’s election without traverse of Group II in the reply filed on April 18, 2022 is acknowledged (top of p. 8 in Applicant’s reply filed on April 18, 2022).  Applicant has identified original Claims 6-18 and added new Claims 20-26 that read on the elected invention while canceling Claims 1-5 and 19.  
	Applicants’ election is made FINAL.  
   
Status of the Claims
Based on Applicant’s election above Claims 6-18 and 20-26 are pending and will be examined in the U.S. non-provisional application.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			differential rotation of the inner core element, differential rotation of the outer tube element (Claim 1, lines 10 and 11), and
			helical pathways of the inner core element (Claim 7)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objection
Claim 15 is objected to because of the following informality:  
		“a trimellitate acting as a plasticizer” (Claim 15, line 2) should be ‘[[a]] trimellitate acting as a plasticizer’.  
Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-18 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Regard to Claims 6, 20, and 25 and claims dependent thereon
	The phrase “differentially rotating the inner core element and the outer tube element” (Claim 6, lines 9 and 10) is not found described as such in the specification.  In contrast, the specification describes that one of the inner element (526, Fig. 5C) or the outer tube element (522, Fig. 5C) rotates relative to the other of the inner element or the outer tube element (¶s 0079 and 0080).  Independent Claims 20 and 25 recite the same phrase as in independent Claim 6 above and so are each similarly rejected like Claim 6 described above.   
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-18 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claims 6, 20, and 25 and claims dependent thereon
	The phrase “differentially rotating the inner core element and the outer tube element” (Claim 6, lines 9 and 10) in combination with the specification make the claim indefinite in that it is not understood what scope to assign to the subphrase “differentially rotating” as the specification describes this word in two locations (Abstract, second to last line and ¶ 0021) without any further supporting evidence or definition(s) as to what this word means (for example, the elements could rotate a different speeds and/or different directions one-to-another to attain the transverse fiber orientation as shown in Figs. 4 and 5C). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-12, 17-18, and 20-22 are rejected, as best understood in relation to the 35 U.S.C. 112 issues above, under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of US2018/0127897 (published on May 10, 2018) (SONG).
	In reference to Claim 6, AAPA teaches:  
		A method for manufacturing a stator for use in a positive displacement motor or a progressing cavity pump (conventional PDM injection molding process 100, ¶ 0052, lines 3 and 4, PRIOR ART Fig. 1), the method comprising the steps of: 
			(a) assembling a mold assembly (block 111, 500, ¶ 0052, lines 4 and 5, PRIOR ART Fig. 1, PRIOR ART Fig. 5A), wherein the mold assembly is generally cylindrical in shape with a longitudinal cylindrical axis, the mold assembly including a cylindrical outer tube element (502, ¶ 0066, line 2, PRIOR ART Fig. 5A) and an inner core element (inner core 506, ¶ 0066, line 2, PRIOR ART Fig. 5A), the inner core element (506) disposed within the outer tube element (502) so as to provide a space between the inner core element (506) and the outer tube element (502); 
			(b) injecting an uncured elastomer mix into the space (space where fiber mix 501 is disposed, ¶ 0066, PRIOR ART Fig. 5A), the elastomer mix including rubber and fibers (504(s), ¶s 0004, 0053, and 0066); 
			(c) following step (b), but while the elastomer mix is still in an uncured state, viewing expected fiber orientation differentially between the inner core element (506) and the outer tube element (502) about the cylindrical axis (PRIOR ART Fig. 5A); and 
			(d) following step (c), curing the elastomer mix (curing phase 140, ¶ 0064, PRIOR ART Fig. 1).  
AAPA does not explicitly call out that in step (c) the inner core element and the outer tube element are rotated about the cylindrical axis.  SONG teaches fiber composite materials (title, Abstract, Figs. 1-9) where the uncured mixture is admixed that adjusts the alignment of the fibers contained therein via rotation of structures in communication with the uncured mix (i.e., “spinning of the shaft 440, ¶ 0030, lines 1-8).  With this teaching the person of ordinary skill in the art (PHOSITA) can realize that rotatingly moving one or both of the cylindrical outer tube element or the inner core element (these are the two known tubular structures present in the mold assembly along the length of the stator being molded) would also “peturb” the uncured mixture in the space between these structures to elicit further fiber orientation for the uncured mixture in comparison to uncured mixture where the structure(s) where not rotated.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the teaching of perturbing of the uncured mixture to alter the fiber orientations via rotation of structure(s) in communication with the uncured mixture as taught by SONG and apply rotation to the known tubular structures of the cylindrical outer tube element and/or the inner core element of AAPA’s mold assembly for the benefit of ensuring movement of uncured elastomer within the space effective to further change the fiber orientation of the fibers within the uncured mixture to ensure a desired level of structural performance for the molded part as expressly described by SONG (¶ 0002, lines 1-4 and last six lines). 
	In reference to Claim 20, AAPA teaches:  
		A method for manufacturing a stator for use in a positive displacement motor or a progressing cavity pump (conventional PDM injection molding process 100, ¶ 0052, lines 3 and 4, PRIOR ART Fig. 1), the method comprising the steps of: 
			(a) assembling a mold assembly (block 111, 500, ¶ 0052, lines 4 and 5, PRIOR ART Fig. 1, PRIOR ART Fig. 5A), the mold assembly including an outer tube element (502, ¶ 0066, line 2, PRIOR ART Fig. 5A) and an inner core element (inner core 506, ¶ 0066, line 2, PRIOR ART Fig. 5A), the inner core element disposed within the outer tube element so as to provide a space between the inner core element and the outer tube element (PRIOR ART Fig. 5A); 4 59261.2500Appl. No. 16/775,376 Docket 59261.2500 Response to Restriction Requirement and Preliminary Amendment (filed responsive to Office Action of March 2, 2022) 
			(b) injecting an uncured elastomer mix into the space (space where fiber mix 501 is disposed, ¶ 0066, PRIOR ART Fig. 5A), the elastomer mix including rubber and fibers (¶ 0053, PRIOR ART Fig. 5A); 
			(c) following step (b), but while the elastomer mix is still in an uncured state, viewing expected fiber orientation differentially between the inner core element (506) and the outer tube element (502, PRIOR ART Fig. 5A); and 
			(d) following step (c), curing the elastomer mix (curing phase 140, ¶ 0064, PRIOR ART Fig. 1).  
AAPA does not explicitly call out that in step (c) the inner core element and the outer tube element are rotated about the cylindrical axis.  SONG teaches fiber composite materials (title, Abstract, Figs. 1-9) where the uncured mixture is admixed that adjusts the alignment of the fibers contained therein via rotation of structures in communication with the uncured mix (i.e., “spinning of the shaft 440, ¶ 0030, lines 1-8).  With this teaching the PHOSITA can realize that rotatingly moving one or both of the cylindrical outer tube element and/or the inner core element (these are the two known tubular structures present in the mold assembly along the length of the stator being molded) would also “peturb” the uncured mixture in the space between these structures to elicit further fiber orientation for the uncured mixture in comparison to uncured mixture where the structure(s) where not rotated.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the teaching of perturbing of the uncured mixture to alter the fiber orientations via rotation of structure(s) in communication with the uncured mixture as taught by SONG and apply rotation to the known tubular structures of the cylindrical outer tube element or the inner core element of AAPA’s mold assembly for the benefit of ensuring movement of uncured elastomer within the space effective to further change the fiber orientation of the fibers within the uncured mixture to ensure a desired level of structural performance for the molded part as expressly described by SONG (¶ 0002, lines 1-4 and last six lines).  
	In reference to Claim 7, AAPA further teaches that the inner core element has helical pathways formed thereon (¶s 0004 and 0005, especially lines 3-7 of ¶ 0005) of the BACKGROUND section of the specification that these helical pathways are well known in injection flow processes).
	In reference to Claims 8-9, 11, and 17-18, each of these claims recites a condition that around which the elastomer mix is admixed (i.e., via the outer element (Claim 8)/via the inner element (Claim 9)/speed of rotation of the outer element (Claim 11)/amount of time of rotation (Claims 17 and 18).  Similarly to Claim 6 described above, SONG teaches fiber composite materials (title, Abstract, Figs. 1-9) where the uncured mixture is admixed that adjusts the alignment of the fibers contained therein via rotation of structures in communication with the uncured mix (i.e., “spinning of the shaft 440, ¶ 0030, lines 1-8) at certain speeds of rotation.  The PHOSITA would understand with the teachings of SONG that rotational movement of either of AAPA’s inner/outer element structures would induce a perturbed or a mixing of the elastomer mix and a certain amount of rotation of these structure(s) would tailor the needed amount of desired mixing/alignment arrangement for the fibers in the elastomer mix.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the teachings of SONG about perturbing a mixture via rotation of structural elements at an amount of speed/an amount of time and incorporate these collective features as applied to the structures of the inner and outer elements of the method of AAPA’s positive displacement motor for the benefit of ensuring movement of uncured elastomer within the space that is effective to further change the fiber orientation of the fibers within the uncured mixture to ensure a desired level of structural performance for the molded part as expressly described by SONG (¶ 0002, lines 1-4 and last six lines).     
	In reference to Claims 10 and 21, AAPA does not teach a shear flow.  SONG teaches fiber composite materials (title, Abstract, Figs. 1-9) where the uncured mixture is admixed in the space (i.e., via a “spinning of the shaft 440, ¶ 0030, lines 1-8) where the rotation of the structure(s) creates shear flow in the elastomer mix in the space, and in which the shear flow modifies orientation of the fibers within the elastomer mix in the space.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the teaching of perturbing of the uncured mixture to alter the fiber orientation via rotation of structure(s) in communication with the uncured mixture that creates a shear flow as taught by SONG and apply rotation to the known tubular structures of the cylindrical outer tube element and/or the inner core element in the mold assembly of AAPA’s method for the benefit of ensuring movement of uncured elastomer within the space effective to further change the fiber orientation of the fibers within the uncured mixture to ensure a desired level of structural performance for the molded part as expressly described by SONG (¶ 0002, lines 1-4 and last six lines).  
	In reference to Claims 12 and 22, AAPA teaches an elastomer mix maintained in the space that is a heated mixture (see block 121 of injection phase 120, ¶ 0053 of the specification, PRIOR ART Fig. 1 of AAPA), but AAPA does not further teach the specific temperature/temperature range at which the elastomer mix is heated.  SONG teaches fiber composite materials (title, Abstract, Figs. 1-9) where the uncured mixture is admixed to adjust the mixture/alignment of the fibers contained therein via rotation of structures in communication with the uncured mix (i.e., “spinning of the shaft 440, ¶ 0030, lines 1-8) that is heated in the space to a range below the curing temperature of 290o F (¶ 0030, lines 9-11) and the PHOSITA can further select the temperature suitable to ensure an adequate perturbing/mixing of the elastomer mix below this 290o F temperature.    
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a heated mixture maintained at a temperature set below the 290o F curing temperature and further set this temperature in a range of 150o F – 260o F and utilize this specific heated temperature range to heat the elastomer mix for AAPA’s mold assembly for the benefit of ensuring the elastomer mix can effectively flow/have movement/be mixed within the mold assembly as expressly described by SONG (¶ 0030, especially first four lines). 
	In regard to Claims 17 and 18, AAPA does not explicitly call out that in step (c) the inner core element and the outer tube element are rotated about the cylindrical axis.  SONG teaches fiber composite materials (title, Abstract, Figs. 1-9) where the uncured mixture is admixed that adjusts the alignment of the fibers contained therein via rotation of structures in communication with the uncured mix (i.e., “spinning of the shaft 440, ¶ 0030, lines 1-8).  With this teaching the PHOSITA can realize that rotatingly moving one or both of the cylindrical outer tube element or the inner core element (these are the two known tubular structures present in the mold assembly along the length of the stator being molded) would also “peturb” the uncured mixture in the space between these structures to elicit further fiber orientation for the uncured mixture in comparison to uncured mixture where the structure(s) where not rotated.  SONG further teaches the speed of the shaft 440 can have an exemplary speed of less than five revolutions per second which is in a range between about 0.5 revolutions and about 50 revolutions (Claim 17).  While SONG doesn’t explicitly teach a specific time period for rotation of the structure, the PHOSITA would recognize that SONG’s five revolutions is an exemplary speed and that another time period for rotation can be selected that falls within a range of between about 10 seconds and about 30 minutes to attain the needed amount of mix for the elastomer mix (Claim 18) dependent on the requirements of the elastomer mix and its application of need.   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the teaching of perturbing of the uncured mixture to alter the fiber orientations via rotation of structure(s) in communication with the uncured mixture as taught by SONG and further specify a certain revolution rate in a range of about 0.5 revolutions and about 50 revolutions and/or a specific time period of about 10 seconds and about 30 minutes and apply rotation to the known tubular structures of the cylindrical outer tube element and/or the inner core element of AAPA’s mold assembly for the benefit of ensuring movement of uncured elastomer within the space effective to further change the fiber orientation of the fibers within the uncured mixture and ensure a desired level of structural performance for the molded part as expressly described by SONG (¶ 0002, lines 1-4 and last six lines).  

Claims 13-14 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and SONG as applied to claim 6 above, and further in view of US2017/0101990 (Cariveau et al.; published on April 13, 2017) (CARIVEAU).  
	In reference to Claims 13 and 23, AAPA and SONG teach an elastomer mix that utilizes fibers as described above (and at ¶ 0053, lines 3 and 4 of the specification), however, AAPA and SONG do not explicitly teach that the elastomer mix includes greater than about 1.0 phr (parts per hundred weight of nitrile rubber) of fibers.  CARIVEAU teaches a PDM stator (title, Abstract, Figs. 1-21) that comprises a rubber compound having fiber reinforcement (Abstract, first four lines) containing a fiber loading greater than 2.5 phr elongate fibers which is greater than about 1.0 phr of fibers as recited in Claims 13 and 23.  
	It would be obvious to the PHOSITA before the effective filing date to utilize a rubber compound having fibers in an amount of greater than 2.5 phr elongate fibers as taught by CARIVEAU and incorporate this feature to form the elastomer mix in the mold assembly in the modified method of AAPA and SONG for the benefit of further optimizing the properties of the rubber (¶ 0003 of CARIVEAU) to construct the stator that includes improvement in crack resistance of the rubber as expressly described by CARIVEAU (¶ 0007, first three lines).  
	In reference to Claims 14, 24, and 26, AAPA and SONG teach an elastomer mix having elongated reinforcing fibers (¶ 0053 of the specification, PRIOR ART Fig. 5A), however, AAPA and SONG to not specifically call out that the fibers include a blend of unchopped elongate fibers and chopped fibers.  CARIVEAU teaches a PDM stator (title, Abstract, Figs. 1-21) that comprises a rubber compound having fiber reinforcement (Abstract, first four lines) containing a fiber loading greater than 2.5 phr elongate fibers (Abstract, lines 9 and 10) that can include a blend of unchopped elongate fibers and chopped fibers (¶ 0107, first five lines).   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a blend of unchopped elongate fibers and chopped fibers as taught by CARIVEAU and incorporate this fiber feature to replace the fiber arrangement in the elastomer within the mold assembly in the modified method of AAPA and SONG for the benefit of having an elastomer mix with improved mechanical properties and aging characteristics of the finished rubber compound without having to add other extraneous components or ingredients to the elastomer as expressly described by CARIVEAU (¶ 0107, last eight lines).   
	In reference to Claim 25, AAPA teaches:   
		A method for manufacturing a stator for use in a positive displacement motor or a progressing cavity pump (conventional PDM injection molding process 100, ¶ 0052, lines 3 and 4, PRIOR ART Fig. 1), the method comprising the steps of: 
			(a) assembling a mold assembly (block 111, 500, ¶ 0052, lines 4 and 5, PRIOR ART Fig. 1, PRIOR ART Fig. 5A), the mold assembly including an outer tube element (502, ¶ 0066, line 2, PRIOR ART Fig. 5A) and an inner core element (inner core 506, ¶ 0066, line 2, PRIOR ART Fig. 5A), the inner core element disposed within the outer tube element so as to provide a space between the inner core element and the outer tube element (PRIOR ART Fig. 5A); 
			(b) injecting an uncured elastomer mix into the space (space where fiber mix 501 is disposed, ¶ 0066, PRIOR ART Fig. 5A), the elastomer mix including rubber and fibers (¶ 0053 of the specification); 
			(d) curing the elastomer mix (curing phase 140, ¶ 0064, PRIOR ART Fig. 1).
AAPA does not explicitly call out that
			(i) the differentially rotating features recited in step (c), and 
			(ii) that the elastomer mix includes greater than about 1.0 phr of fibers.  
In regard to (i) above, SONG teaches fiber composite materials (title, Abstract, Figs. 1-9) where the uncured mixture is admixed that adjusts the alignment of the fibers contained therein via rotation of structures in communication with the uncured mix (i.e., “spinning of the shaft 440, ¶ 0030, lines 1-8).  With this teaching the PHOSITA can realize that rotatingly moving one or both of the cylindrical outer tube element and/or the inner core element (these are the two known tubular structures present in the mold assembly along the length of the stator being molded) would also “peturb” the uncured mixture in the space between these structures to elicit a shear flow for further fiber orientation for the uncured mixture in comparison to uncured mixture where the structure(s) where not rotated.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the teaching of perturbing of the uncured mixture to alter the fiber orientations via rotation of structure(s) in communication with the uncured mixture to create a shear flow that elicits fiber modification as taught by SONG and apply rotation to the known tubular structures of the cylindrical outer tube element or the inner core element of AAPA’s mold assembly for the benefit of ensuring movement of uncured elastomer within the space effective to further change the fiber orientation of the fibers within the uncured mixture to ensure a desired level of structural performance for the molded part as expressly described by SONG (¶ 0002, lines 1-4 and last six lines). 
	With regard to (ii) above, AAPA and SONG teach an elastomer mix that utilizes fibers as described above (and at ¶ 0053, lines 3 and 4 of the specification), however, AAPA and SONG do not explicitly teach that the elastomer mix includes greater than about 1.0 phr (parts per hundred weight of nitrile rubber) of fibers.  CARIVEAU teaches a PDM stator (title, Abstract, Figs. 1-21) that comprises a rubber compound having fiber reinforcement (Abstract, first four lines) containing a fiber loading greater than 2.5 phr elongate fibers which is greater than about 1.0 phr of fibers as recited in Claims 13 and 23.  
	It would be obvious to the PHOSITA before the effective filing date to utilize a rubber compound having fibers in an amount of greater than 2.5 phr elongate fibers as taught by CARIVEAU and incorporate this feature to form the elastomer mix in the modified method of AAPA and SONG for the benefit of further optimizing the properties of the rubber (¶ 0003 of CARIVEAU) to construct the stator which includes improvement in crack resistance of the rubber as expressly described by CARIVEAU (¶ 0007, first three lines).  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and SONG as applied to claim 6 above, and further in view of US2007/0197702 (Nasreddine et al., published on August 23, 2007) (NASREDDINE).  
	In reference to Claim 15, AAPA and SONG teach an elastomer mix as described above, however, AAPA and SONG do not teach that the elastomer mix further includes trimellitate acting as a plasticizer.  NASREDDINE teaches elastomer rubber compositions (title, Abstract, single Figure and Tables 1 and 2) used to form stators (¶ 0011, line 2) where the elastomer mix further includes trimellitate acting as a plasticizer (p. 7, at the bottom of Formulation TABLE 1…Triocytl Trimellitate is a plasticizer). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an elastomer mix that includes trimellitate acting as a plasticizer as taught by NASREDDINE and incorporate this feature into the elastomer mix in the mold assembly in the modified method of AAPA and SONG for the benefit of improving the physical properties of the stator formed by the elastomer that include improved cure, tensile strength, tear strength, compression set, abrasion performance, and temperature properties as expressly described by NASREDDINE (¶ 0002).    
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and SONG as applied to claim 6 above, and further in view of US10005935 (Fornes et al.; issued on June 26, 2018) (FORNAS).  
	In reference to Claim 16, AAPA and SONG teach a step prior to step (b) and an outer tube element as described above, however, AAPA and SONG do not teach a bonding agent applied to the outer tube element.  FORNES teaches an adhesive for rubber bonding (title and Abstract) that includes a bonding agent applied to a substrate (Abstract).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a bonding agent applied to a structure as taught by FORNES and incorporate such a feature into the mold assembly in the modified method of AAPA and SONG for the benefit of providing an improved bonding of an elastomeric compound to the structure (col. 1, lines 62-67 to col. 2, lines 1 and 2 of FORNES) such as the outer tube element substrate.   
Conclusion
Prior art of record not relied upon is considered pertinent to Applicant’s disclosure.  US2017/0204665, US2009/0169364, and US10355552 show elements and features that are representative of the state of the art prior to the filing date of Applicant’s disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday May 12, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746